DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 26 "An Internet of Things (IoT) device comprising: a processor; a communications device configured to transmit to a device that is external to the IoT device; and storage comprising code to direct the processor to: while the IoT device is operating, read an alert limit, the alert limit acting as a threshold for an operational parameter, wherein the operational parameter relates to a remaining power supply; read a temperature; modify the alert limit for the remaining power supply based, at least in part, on the temperature; compare the operational parameter for the IoT device to the modified alert limit; and in response to the comparison of the operational parameter to the modified alert limit, cause the communications device to transmit an alert message to the device that is external to the IoT device.".
Prior arts of record fail to disclose “An Internet of Things (IoT) device comprising: a processor; a communications device configured to transmit to a device that is external to the IoT device; and storage comprising code to direct the processor to: while the IoT device is operating, read an alert limit, the alert limit acting as a threshold for an 
Claims 27-30 and 51 depend on and further limit of independent claim 26, therefore claims 2-30 and 51 are considered allowable for the same reason.
Regarding claim 31, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 31 "An Internet of Things (IoT) device comprising: a processor; and storage comprising code to direct the processor to: monitor a plurality of operational parameters for the IoT device; read a value of a first operational parameter of the plurality of operational parameters; modify an alert limit for a second operational parameter based on the value of the first operational parameter, wherein the second operational parameter relates to a remaining power supply; and compare the second operational parameter of the monitored operational parameters to the modified alert limit to determine when to send an alert message.".
Prior arts of record fail to disclose “An Internet of Things (IoT) device comprising: a processor; and storage comprising code to direct the processor to: monitor a plurality 
Claims 32-34 depend on and further limit of independent claim 31, therefore claims 32-34 are considered allowable for the same reason.
Regarding claim 35, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 35 "A method for monitoring an Internet of Things (IoT) device, comprising: reading temperature; modifying an alert limit from a first limit to a second limit for an operational parameter for the IoT device based, at least in part, on the temperature, wherein the operational parameter relates to a remaining power supply; comparing the operational parameter for the IoT device to the modified alert limit; and in response to the comparing of the operational parameter to the modified alert limit, transmitting an alert message to a device that is external to the IoT device.".
Prior arts of record fail to disclose “A method for monitoring an Internet of Things (IoT) device, comprising: reading temperature; modifying an alert limit from a first limit to a second limit for an operational parameter for the IoT device based, at least in part, on the temperature, wherein the operational parameter relates to a remaining power 
Claims 36-38 depend on and further limit of independent claim 35, therefore claims 36-38 are considered allowable for the same reason.
Regarding claim 39, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 39 "A method for monitoring an Internet of Things (IoT) device, comprising: monitoring a plurality of operational parameters for the IoT device; modifying an alert limit for a second operational parameter of the plurality of operational parameters from a first limit value to a second limit value based on a first operational parameter of RESPONSE UNDER 37 C.F.R. § 1.111Page 5 Application Number: 16/820,092Dkt: 1884.C08US2 Filing Date: March 16, 2020 Title: ALERT SYSTEM FOR INTERNET OF THINGS (IOT) DEVICES the monitored plurality of operational parameters for the IoT device, wherein the second operational parameter relates to a remaining power supply; and comparing the second operational parameter of the monitored operational parameters to the modified alert limit to determine when to send an alert message.".
Prior arts of record fail to disclose “A method for monitoring an Internet of Things (IoT) device, comprising: monitoring a plurality of operational parameters for the IoT device; modifying an alert limit for a second operational parameter of the plurality of operational parameters from a first limit value to a second limit value based on a first operational parameter of RESPONSE UNDER 37 C.F.R. § 1.111Page 5 Application Number: 16/820,092Dkt: 1884.C08US2 Filing Date: March 16, 2020 Title: ALERT SYSTEM FOR INTERNET OF THINGS (IOT) DEVICES the monitored plurality of operational parameters for the IoT 
Claims 40-42 depend on and further limit of independent claim 39, therefore claims 40-42 are considered allowable for the same reason.
Regarding claim 43, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 43 "A non-transitory, machine readable medium comprising code to direct a processor in an internet of things (IoT) device to: modify an alert limit for an operational parameter based, at least in part, on a temperature; compare the operational parameter for the IoT device to the modified alert limit, wherein the operational parameter relates to a remaining power supply; and in response to the comparing of the operational parameter to the modified alert limit, transmit an alert message to a device that is external to the IoT device.".
Prior arts of record fail to disclose “A non-transitory, machine readable medium comprising code to direct a processor in an internet of things (IoT) device to: modify an alert limit for an operational parameter based, at least in part, on a temperature; compare the operational parameter for the IoT device to the modified alert limit, wherein the operational parameter relates to a remaining power supply; and in response to the comparing of the operational parameter to the modified alert limit, transmit an alert message to a device that is external to the IoT device.”.  However upon consideration of 
Claims 44-46 depend on and further limit of independent claim 43, therefore claims 44-46 are considered allowable for the same reason.
Regarding claim 47, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 47 "A non-transitory, machine readable medium comprising code to direct a processor in an internet of things (IoT) device to: monitor a plurality of operational parameters for the IoT device; modify an alert limit based on a first of the monitored operational parameters for the IoT device; and compare a second of the monitored operational parameters to the modified alert limit to determine when to send an alert message, wherein the second operational parameter relates to a remaining power supply.".
Prior arts of record fail to disclose “A non-transitory, machine readable medium comprising code to direct a processor in an internet of things (IoT) device to: monitor a plurality of operational parameters for the IoT device; modify an alert limit based on a first of the monitored operational parameters for the IoT device; and compare a second of the monitored operational parameters to the modified alert limit to determine when to send an alert message, wherein the second operational parameter relates to a remaining power supply.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 48-50 depend on and further limit of independent claim 47, therefore claims 48-50 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        

/KERRI L MCNALLY/Primary Examiner, Art Unit 2683